Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Claim Status
1.	Currently, claims 1-17 are pending and under consideration. 
Priority
2.	This application makes reference to subject matter disclosed in Application No. 15/776,061, filed May 14, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  The specification should be updated to include U.S Patent No. 10,543,264. Appropriate correction is required. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.

4.  	The information disclosure statements filed 5/11/22, 1/26/21, 1/10/20, and 11/19/19 have been considered as to the merits before First Action. 
Claim Objections
5. 	Claims 7 and 17 are objected to because of the following informalities: The claims utilizes the acronyms such as SCF, GM-CSF, and Flt without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. For example, SCF is stem cell factor as defined in the specification on page 42 line 2. Appropriate correction is required.

Please note: examiner was unable to ascertain if the instant claims were restricted from application number 15/776,061 now US Patent #10,543,264.  Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
6.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.  	Claims 1-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent #10,543,264. 
The instant invention and US Patent #10,543,264 are drawn to methods of administering a therapeutically effective amount of a dominant negative tumor necrosis factor (DN-TNF)-α protein and/or a nucleic acid encoding the DN-TNF-α protein.  The instant claims are drawn to expanding helper T cells and/or cytotoxic T cells. This is encompassed within the claims of US Patent #10,543,264 (for example see claims 1, 7, and 9). Therefore the claims read on the same scope measuring the same analyte(s) in the same sample population. Accordingly, the instant method is encompassed by the claims in US Patent #10,543,264. The methods are not patentably distinct.

8.  	Claims 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent #10,543,264. 
The instant invention and US Patent #10,543,264 are drawn to methods of administering a therapeutically effective amount of a dominant negative tumor necrosis factor (DN-TNF)-α protein and/or a nucleic acid encoding the DN-TNF-α protein.  The instant claims are drawn to treating a subject suffering from a cancer characterized by elevated MDSCs. This is encompassed within the claims of US Patent #10,543,264 (for example see claim 4). Therefore the claims read on the same scope measuring the same analyte(s) in the same sample population. Accordingly, the instant method is encompassed by the claims in US Patent #10,543,264. The methods are not patentably distinct.

9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
6/17/22

/LISA V COOK/Primary Examiner, Art Unit 1642